DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 2/14/22.
3.    Claims 21, 28, 29, and 32 have been amended; Claim 27 has been cancelled. Claim 44 has been added. Claims 21 - 26, 28 - 38, 41, and 43 - 44 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 28, 29, 32, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy (US 20030009755) and in view of McCaskey (US 20080234043) and in view of Davison (US 20140038708) and further in view of 
MAHAFFEY (US 20140282877 (us-provisional-application US 61779968)) and further in Evans (20130013991).
7.	Regarding claims 21 and 32, Allibhoy discloses an online gaming system providing game content to participants of an online game based on presentation control devices, the system comprising (abstract; paragraph 25); 
one or more processors configured by machine-readable instructions to (FIG. 1 and paragraph 24): 
execute a computer-generated instance (i.e. the computer-generated instance described in paragraphs 22 and 34) of an online game (i.e. the online JEOPARDY game described in paragraphs 35 and 37), and to implement the computer-generated instance of the online game by determining state information and transmitting the state information over a network to presentation control devices to facilitate participation in the online game by participants associated with the presentation control devices (abstract; Figure 1; paragraphs 24, 25, 35 and 37; For example, as described in paragraphs 24 and 25, determining the state that player is ready to play the game/receive a question and transmitting this state information over a network to a presentation control device (i.e. the examiner is interpreting the presentation control device as the combination of set-top box and the integrating device (part 1-8 and 1-12 shown in Figure 1; paragraphs 22 and 34); 
manage game content sets corresponding to each of the presentation control devices, wherein each of the game content sets includes content made available at each of the presentation control devices while executing the computer-generated instance of the online game (i.e. the online JEOPARDY game described in paragraphs 35 and 37), wherein the game content sets include (abstract; FIG. 1; paragraphs 22, 24, 25, 34, 35, 37, 54 and 55; Embodiments of the invention may individualize virtually any pre-recorded television program to give a viewer (i.e. first viewer with a first user account) a sufficiently unique or different experience): 
(i) a first game content set corresponding to a first presentation control device and a first participant (i.e. a first viewer of the two viewers described in paragraph 14)  (abstract; FIG. 1; paragraphs 14 and 35), and 
(ii) a second game content set corresponding to a second presentation control device and a second participant (i.e. a second viewer of the two viewers described in paragraph 14), wherein the first game content set corresponding to the first presentation control device is configured to be made available to the first participant when accessing the online game from the first presentation control device, but not when accessing the online game from a second presentation control device (abstract; FIG. 1; paragraphs 14, 24, 25, 35, 54 and 55), and 
wherein a second game content set different from the first game content set is configured to be made available to the second participant or other participants when accessing the online game from the second presentation control device (paragraphs 14 and 35; in some embodiments, two viewers may watch the same pre-recorded program, but the viewers will see different items from the pool displayed during the program. The pool of content items may comprise a variety of types of content or a combination of different types of content. The content may include, for example, news features, music videos, puzzles, video clips, or the like), 
wherein the second game content set is not configured to be accessible by the first participant when accessing the online game from the first presentation control device (paragraphs 14, 24 and 35); 
and determine that the first game content set is to be made available to the first participant at the first presentation control device based at least in part on the first participant accessing the online game from the first presentation control device (paragraphs 14, 24 and 35), 
effectuate presentation of the first game content set on the first presentation control device based on the execution of the computer-generated instance of the online game to facilitate participation in the first game content set by the first participant accessing the online game from the first presentation control device (paragraphs 14, 22, 34 and 35).
Allibhoy fails to explicitly disclose the following limitations
wherein the first presentation control device is associated with a first device type and the second control device is associated with a second device type different from the first device type
McCaskey teaches:
wherein the first presentation control device is associated with a first device type and the second control device is associated with a second device type different from the first device type (paragraph 30; the platform can be accessed by players with one or more different types of computing devices, including, but not limited to, personal computers, consumer video game consoles, arcade video game consoles, mobile telephones, smart watches, handheld video game consoles, and/or personal digital assistants (PDA))
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified Allibhoy in view of McCaskey to include the aforementioned method in order to achieve the predictable result of attracting additional players/participants to a gaming system (i.e. by offering multi-device support in a gaming system).
The combination of Allibhoy and McCaskey fail to explicitly disclose the following limitations:
wherein the online gaming system and the presentation control devices are electronically connected over a network such that data can be transmitted back and forth between the online gaming system and the presentation control devices;
wherein the determined state information is based on data received from the presentation control devices, and 
wherein the determined state information corresponds to views for virtual characters being controlled by the participants via one or more input devices electronically connected to associated presentation control devices
Davison teaches:
wherein the online gaming system and the presentation control devices are electronically connected over a network such that data can be transmitted back and forth between the online gaming system and the presentation control devices (FIG. 1 and paragraph 128);
wherein the determined state information (i.e. video game information described in paragraph 77) is based on data received from the presentation control devices  (i.e. The computing device 110-a) (abstract and paragraphs 39 – 41 and 77 – 79), and 
wherein the determined state information  corresponds to views for virtual characters (i.e. perspective of a first character on one side of a wall) being controlled by the participants via one or more input devices (i.e. One or more video game controllers 182-h) electronically connected to associated presentation control devices (i.e. The computing device 110-a) (FIG. 1; abstract and paragraphs 39 – 41 and 77 – 79)
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Allibhoy and McCaskey in view of Davison to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
The combination of Allibhoy, McCaskey and Davison fail to explicitly disclose the following limitations:
and determine that the second game content set is not to be made available to the second presentation control device in response to: (1) a determination that the second user account was used to log into the online game from the second presentation control device; and (2) a determination that the second participant is not present at the second presentation control device at the time of attempting access to theFiling Date:September 5, 2019 online game.
MAHAFFEY teaches:
and determine that the second game content set (i.e. the second game content set associated with the game described in paragraph 225) is not to be made available to the second presentation control device (i.e. the phone described in paragraph 173) in response to: (1) a determination that the second user account (i.e. one of the user accounts described in paragraph 5) was used to log into the online game from the second presentation control device (i.e. the phone described in paragraph 173); and (2) a determination that the second participant (i.e. user 110) is not present at the second presentation control device at the time of attempting access to theFiling Date:September 5, 2019 online game  (paragraphs 5, 9, 173 and 225; paragraph 173 teaches to verify the absence of the user 110, cameras on both the PC and the phone can be configured to search for the user 110).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey and Davison in view of MAHAFFEY to include the aforementioned method in order to achieve the predictable result of enhanced security of the gaming system (i.e. by checking the presence of the user during a triggering (gaming) event).
The combination of Allibhoy, McCaskey, Davison and MAHAFFEY fail to explicitly disclose the following limitations:
(i) a first game content set corresponding to a first presentation control device and a first user account corresponding to a first participant, and (ii) a second game content set corresponding to a second presentation control device and a second user account corresponding to a second participant,
wherein the first game content set corresponding to the first presentation control device is configured to be made available to the first participant when accessing the online game from the first presentation control device based at least in part on the first user account, 
and wherein a second game content set different from the first game content set is configured to be made available to the second participant when accessing the online game from the second presentation control device based at least in part on the second user account,
wherein the second game content set is configured to be inaccessible by the first participant when accessing the online game from the first presentation control device using the first user account and also when accessing the online game from the second presentation control device using the first user account;
determine that the first game content set is to be made available to the first presentation control device based at least in part on the online game being accessed by using the first user account from the first presentation control device;
effectuate presentation of the first game content set on the first presentation control device based on the execution of the computer-generated instance of the online game to facilitate participation in the first game content set by the first participant accessing the online game using the first user account from the first presentation control device, wherein the first game content set corresponds to the first user account of the first participant and does not correspond to the second user account of the second participant;
Evans teaches:
(i) a first game content set corresponding to a first presentation control device and a first user account corresponding to a first participant, and (ii) a second game content set corresponding to a second presentation control device and a second user account corresponding to a second participant (abstract and paragraph 234; user permissioning logic 6-7 is present, generally to ensure each user has an account and that the account holder have access only to that content he has been authorized to receive),
wherein the first game content set corresponding to the first presentation control device is configured to be made available to the first participant when accessing the online game from the first presentation control device based at least in part on the first user account (i.e. a first one of the user accounts described in paragraph 234) (abstract and paragraph 234), 
and wherein a second game content set different from the first game content set is configured to be made available to the second participant when accessing the online game from the second presentation control device based at least in part on the second user account (i.e. a second one of the user accounts described in paragraph 234) (abstract and paragraph 234),
wherein the second game content set is configured to be inaccessible by the first participant when accessing the online game from the first presentation control device using the first user account (i.e. a first one of the user accounts described in paragraph 234) and also when accessing the online game from the second presentation control device using the first user account (i.e. a first one of the user accounts described in paragraph 234) (abstract and paragraphs 2 and 234);
determine that the first game content set is to be made available to the first presentation control device based at least in part on the online game being accessed by using the first user account from the first presentation control device (i.e. a second one of the devices described in paragraph 2)  (abstract and paragraphs 2 and 234);
effectuate presentation of the first game content set on the first presentation control device based on the execution of the computer-generated instance of the online game to facilitate participation in the first game content set by the first participant accessing the online game using the first user account from the first presentation control device, wherein the first game content set corresponds to the first user account of the first participant and does not correspond to the second user account of the second participant (abstract and paragraphs 2 and 234; user permissioning logic 6-7 is present, generally to ensure each user has an account and that the account holder have access only to that content he has been authorized to receive);
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison and MAHAFFEY in Levine in view of  Evans to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by implementing specific content for each user in the (gaming) system).
8.	Regarding claim 28, MAHAFFEY also teaches the determination that the second participant is not present at the second presentation control device includes detecting an absence of one or more mobile devices (i.e. the phone described in paragraph 173) used by the second participant (paragraphs 5, 9, 173 and 225).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey and Davison in view of MAHAFFEY to include the aforementioned method in order to achieve the predictable result of enhanced security of the gaming system.
9.	Regarding claim 29, MAHAFFEY also teaches the detecting the absence of one or more mobile devices used by the second participant comprises using Filing Date:September 5, 2019wifi (i.e. the Wi-Fi described in paragraph 174) or near field communication capabilities of the second presentation control device (paragraphs 5, 9, 173, 174 and 225).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey and Davison in view of MAHAFFEY to include the aforementioned method in order to achieve the predictable result of enhanced security of the gaming system.
10.	Regarding claims 43, Allibhoy also discloses the first game content set includes content that has been unlocked, purchased, or acquired by the first participant (abstract; FIG. 1; paragraphs 14 and 35).
11.	Regarding claim 44, MAHAFFEY also teaches the determination that the second participant is not present at the second presentation control device is performed by the second presentation control device (i.e. the phone described in paragraph 173) (paragraphs 5, 9, 173 and 225).	
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey and Davison in view of MAHAFFEY to include the aforementioned method in order to achieve the predictable result of enhanced security of the gaming system.
12.	Claims 22 – 26 and 33 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy (US 20030009755) and in view of McCaskey (US 20080234043) and in view of Davison (US 20140038708) and in view of MAHAFFEY (US 20140282877 (us-provisional-application US 61779968)) and in view of Evans (20130013991) and further in view of Manton (US 20130116046).
13.	Regarding claims 22 and 33, the combination of Allibhoy, McCaskey, Davison MAHAFFEY and Evans teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
the first game content set includes content which has been unlocked by the first participant in association with a first participant account
Manton teaches:
the first game content set includes content which has been unlocked by the first participant in association with a first participant account (i.e. the account described in paragraph 40) (paragraphs 18 and 40; unlock one or more of the map sections)
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Manton to include the aforementioned method in order to achieve the predictable result of increased player interest (i.e. by including unlockable gaming content). 
14.	Regarding claims 23 and 34, Manton teaches the first game content set corresponding to the first user includes content which has been purchased by the first participant in association with a first participant account so that the first user has access to the first content set within the game (paragraph 18; the player uses in-game currency to purchase one or more of the locked map sections).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Manton to include the aforementioned method in order to achieve the predictable result of increased player interest and increased gaming revenue for the gaming operators.
14.	Regarding claims 24 and 35, Manton teaches unlocked content was unlocked during gameplay (i.e. via game-play objectives) of the online game by participants for the first presentation control device (paragraph 18).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Manton to include the aforementioned method in order to achieve the predictable result of increased player interest. 
15.	Regarding claims 25 and 36, Manton teaches the first game content set corresponding to the first presentation control device includes content which has been purchased for the first presentation control device (i.e. client device 6020) (paragraphs 18 and 38; the player uses in-game currency to purchase one or more of the locked map sections).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Manton to include the aforementioned method in order to achieve the predictable result of increased player interest and increased gaming revenue for the gaming operators.
16.	Regarding claims 26 and 37, Manton teaches the game content sets include one or more of: game maps (paragraph 18).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Manton to include the aforementioned method in order to achieve the predictable result of increased player interest.
17.	Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy (US 20030009755) and in view of McCaskey (US 20080234043) and in view of Davison (US 20140038708) and in view of MAHAFFEY (US 20140282877 (us-provisional-application US 61779968)) and in view of Evans (20130013991) and further in view of Davis (US 20110281566).
18.	Regarding claims 38, the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans teach the invention substantially as disclosed, but fails to explicitly disclose the one or more processors are further configured by machine-readable instructions to: detect participants physically present at the presentation control devices.
Davis teaches the one or more processors are further configured by machine-readable instructions to: detect participants physically present at the presentation control devices (i.e. television system) (paragraph 104; the system senses the stationary nearby presence of Jane Doe).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Davis to include the aforementioned method in order to achieve the predictable result of increased efficiency and accuracy of a gaming content provider system. 
19.	Claims 30 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy (US 20030009755) and in view of McCaskey (US 20080234043) and in view of Davison (US 20140038708) and in view of MAHAFFEY (US 20140282877 (us-provisional-application US 61779968))  and further in view of Busse (US 20090131152).
20.	Regarding claims 30, the combination of Allibhoy, McCaskey, Davison and Levine teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation: wherein when a second participant accesses the first presentation control device, determine that the second game content set is to be made available for participation by the second participant on the first presentation control device, 
and effectuate presentation of the second game content set to facilitate participation in the first game content set by the first participant and the second user on the first presentation control device.
Busse teaches:
wherein when a second participant (i.e. a second dependent user) accesses the first presentation control device, determine that the second game content set is to be made available for participation by the second participant on the first presentation control device (i.e. a set-top box) (abstract and paragraphs 50 and 59), 
and effectuate presentation of the second game content set to facilitate participation in the first game content set by the first participant (i.e. a first dependent user) and the second user on the first presentation control device (abstract and paragraphs 50 and 59).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Busse to include the aforementioned method in order to achieve the predictable result of enhanced player interest (i.e. by providing different gaming content for different users of the same gaming device).
21.	Regarding claims 31, Busse teaches wherein the one or more processors are further configured by machine-readable instructions to (abstract and paragraphs 50 and 59): 
determine that the first game content set is not to be made available for participation by the second participant (i.e. a second dependent user) (abstract and paragraphs 50 and 59), 
and effectuate presentation of the first content set to facilitate participation in the first game content set by the first participant (i.e. a first dependent user) and not the second participant (abstract and paragraphs 50 and 59).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Busse to include the aforementioned method in order to achieve the predictable result of enhanced player interest (i.e. by providing different gaming content for different users of the same gaming device).
22.	Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy (US 20030009755) and in view of McCaskey (US 20080234043) and further in view of Davison (US 20140038708) and in view of MAHAFFEY (US 20140282877 (us-provisional-application US 61779968))  and further in view of Blackburn (US 20060258428)
23.	Regarding claims 41, the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
the second game content set includes the first game content set and additional game content.
Blackburn teaches:
the game content set (i.e. the second game content set) includes the first game content set (i.e. a set of wager gaming content of the Base-Plus-Premium Model described in paragraph 112) and additional game content (i.e. the premium wager gaming content of the Base-Plus-Premium Model described in paragraph 112) (abstract and paragraph 112).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans in view of Blackburn to include the aforementioned method in order to maintain player interest (as described by Blackburn, paragraph 4).

Response to Arguments
24.	Regarding claims 21 - 26, 28 - 38, 41, and 43 - 44, the applicant argues that the combination of Allibhoy, McCaskey, Davison, Levine and Evans fail to teach all the newly amended and newly added limitations of the claims (Remarks, pages 10 - 13).
	The examiner agrees. However, For Claims 21 - 26, 28 - 38, 41, and 43 - 44, the new rejection of Allibhoy, McCaskey, Davison, MAHAFFEY and Evans teach all the newly amended limitations (see above for details). 
25.	In response to applicant’s argument (Remarks, page 12) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Allibhoy, McCaskey, Davison and MAHAFFEY in Levine in view of  Evans to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by implementing specific content for each user in the (gaming) system).

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715